DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 9/23/2020.
 
This action is final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed have been fully considered and are not persuasive, examiner reviewed the art and it appears that the document of Agrawal is editable since the message and link can be placed in there.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-8, 11-15 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chasen US 2014/0053061 in view of Agrawal US 20090198779 in view of Nixon US 2012/0078896.

Regarding claim 1 Chasen teaches:
1. (Currently Amended) A computer-implemented method comprising: 

providing, by a content management system, a first document within a document editor ([0002-0003] teaches of clipping a webpage); 

receiving, by the content management system, user input indicating a selection of a portion of the first document ([0065] Fig. 6, 625 user can select part of a webpage and Fig. 12 shows this as well, Fig. 14 [0002-0003] teaches of clipping a webpage and keeping it live within a second frame [0102-0110] teaches of a save clipping operation that saves a clip to a clipping page); 

receiving, by the content management system, user input indicating a linked (by a button i.e. Fig. 12, 1205 which [0108-0110] a user selects to save to a clipping selecting to a clipping page) document command associated with the selection of the (Fig. 14 [0045,0048, 0102] teaches of a save clipping button that saves a clip to a clipping page, [0099] the clipping saves live links and links to the original webpage, Fig 16, a user selects an image and the original webpage is shown scrolled to the location of the original webpage.); and 

in response to receiving the user input indicating the linked document command;
creating, within the content management system, a new linked document comprising the portion of the first document (the term new document is kind of broad, a new document could merely be a reconstructed document.  Chasen: [0102-0110] teaches of a user selection being saved to a clipping board, the new document would be the clipping page or butterfly board as it is referred to in this art with the new content added in);  

generating a link corresponding to a storage location of the new linked document within the content management system ([0095-0113] Fig. 17 teaches of a user being able to select clip of content and put it onto a clipping page with a link to the original webpage, the user can later select the item 1605 and it will link to the original webpage in figure 17); and 

Chasen does not appear to distinctly disclose:

Wherein the new linked document is editable


document such that when the first document is displayed in the document editor, the link is displayed within the first document in place of the portion.

Wherein the first document is associated with changes identified within the new linked document.

However Agrawal teaches:
Wherein the new linked document is editable ([0045] the second email is editable since it added a link)

document such that when the first document is displayed in the document editor, the link is displayed within the first document in place of the portion ([0040-0050] Teaches of displaying a link to a user that replaces old text in an email, here the document editor would be the electronic message application 320 Fig. 3)

[0045] Next, the process creates a link for the first electronic message using the unique message header (step 410). The link may be created using a link creator, such as hyperlink creator 308 in FIG. 3, which interacts with a header creator, such as unique header/finder creator 306 in FIG. 3, in order to create a link associated with the unique header of the first 
It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Agrawal before him before the effective filing date of the claimed invention, to modify the clipping application to remove old content on in a data page and replace it with a link that is selectable as taught by Agrawal for a better result of saving space by removing older text. 

However Nixon teaches:

document such that when the first document is displayed in the document editor, the link is displayed within the first document in place of the portion ([0086] teaches of using a link to open a document that gets opened within a word editor).
It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Nixon before him before the effective filing date of the claimed invention, to teach of a selection opening a word document as taught by Nixon for a better result of increasing the ease of use of accessing desired files. 

Regarding claim 2, Chasen teaches:
([0095-0113] Fig. 17 teaches of a user being able to select clip of content and put it onto a clipping page with a link to the original webpage, the user can later select the item 1605 and it will link to the original webpage in figure 17, the new content is editable for a users clipping page)

Also Agrawal teaches: ([0040-0050] Teaches of displaying a link to a user that replaces old text in an email, here the document editor would be the electronic message application 320 Fig. 3)
It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Agrawal before him before the effective filing date of the claimed invention, to modify the clipping application to remove old content on in a data page and replace it with a link that is selectable as taught by Agrawal for a better result of saving space by removing older text. 


Regard claim 3, Chasen teaches:
 ([0002-0004, 0047, 0102-0110] Fig. 17 shows a user collection of various clippings the user has selected from various webpages on the internet with a link to the oriinal webpage, and Fig. 19 allows for a user to select which collection to save content to)


Regarding claim 4, Chasen teaches:
 (Chasen: [0110] of inserting a comment with a web clipping)


Regarding claim 5, Chasen teaches:
 ([0001-0003,0047] user makes selections to a webpage and then inserts them into a clipping page Figs. 13-15).  

Regarding claim 6, Chasen teaches:
0102-0110] Fig. 19 allows for a user to select a document to save to).

Regarding claim 7, Chasen teaches:
 (Fig. 14 [0043, 0102, 0084] teaches of a save clipping operation that saves a clip to a clipping page saves the saves the html so that the portion of a webpage can be displayed on a user clipping page, [0043] html structure [0086] html structure archived [0090] gets content from cache in order render clipping page to user);.  


Regarding claim 8, Chasen teaches 

 (Chasen: [0001] teaches of administrator permissions of a clipping board).

Claims 11-15 are similar in scope to claims 1-9 and rejected for similar reasons as our claims 21-25.

Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chasen US 2014/0053061 in view of Kuwata US 2003/0072031 in view of Shen US 5,946,697 in view of Agrawal.
Regarding claim 9, does not appear to teach of folders, however Shen teaches
 (Shen: Col. 6, lines 10-40, teaches of storing an HTML file in a folder for later use); and 
It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Shen before him before the effective filing date of the claimed invention, to modify clipping application teach of documents being opened by an associated program as taught by Shen for a predictable result allowing for easy access of saved files. 

Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chasen US 2014/0053061 in view of Kuwata US 2003/0072031 in view of Shen US 5,946,697 in view of Agrawal.
Regarding claim 10, the cited prior art doesn’t teach of naming documents, however Kuwata teaches:
 (Kuwata [0139] teaches: Fig 20 teaches of a user saving a document [0139] teaches of a user entering a name for a document), 

. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Norris whose telephone number is 571-270-0603 and fax number of 571-270-0603, agendas can be sent to examiner Norris’ fax or 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/BENJAMIN NORRIS/
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177